Por cuanto Víctor P. Martínez, un abogado y notario ad-mitido a ejercer en Puerto Rico, fué condenado a sufrir la pena de seis meses de cárcel como autor de un delito de falsa representación e impostura que implica depravación moral;
Por cuanto basándose en tal condena el Fiscal General de Puerto Rico archivó una querella pidiendo la separación del querellado del ejercicio de su profesión;
Por cuanto notificado el querellado, contestó alegando entre otras la circunstancia de haber sido indultado del de-lito de que fué convicto por el Gobernador y pidiendo que se desestimara la querella;
Por cuanto la sección 9 de la Ley creando la Comisión de Reputación de 1909, p. 97, Comp. see. 172, en lo pertinente dice: “La persona que siendo abogado fuere convicto de un delito grave {felony). cometido en conexión con la prác-tica de su profesión o que implique depravación moral, ce-sará convicto que fuere, de ser abogado o de ser competente para la práctica de su profesión. * * * Al ser revocada *935dicha sentencia, o mediante el perdón del Presidente de los Estados Unidos ó del Gobernador de Puerto Eico, la Corte Suprema estará facultada para dejar sin efecto o modificar la orden de suspensión (disbarment);
Y por ouaNto en la opinión de esta corte emitida para confirmar la sentencia por virtud de la cual fué condenado el querellado, aparecen las siguientes manifestaciones:
“El presente caso varía de las acciones civiles arriba menciona-das, sin embargo, en que no se ha ocasionado a otros ninguna verda-dera pérdida o grave daño,- y puede ser que la experiencia, que abarca un período de seis años, ya adquirida del presente procedi-miento, sea bastante para disuadir la repetición del delito sin la hu-millación adicional de un término de cárcel. Consideradas todas es-tas cosas, no parece sino razonable hacer mención de estas cuestio-nes por el valor que puedan tener en vista de la posibilidad de que el apelante pudiera desear acudir a la gracia ejecutiva.
"Por supuesto que no podemos revocar una sentencia por virtud de la teoría de que si hubiera estado el acusado representado por abogado en la corte inferior, algunos hechos, además del mero ab-surdo de los medios empleados, podrían haberse desarrollado ten-dentes'a destruir la presunción legal de que un hombre intenta ha-cer lo que en realidad hace.” 32 D.P.R. 160, 166.
Por tanto, la corte, apreciadas todas las circunstancias concurrentes, acuerda que en vez de separar para siempre debe suspender como suspende por término de seis meses, contado a partir de esta fecha, al dicho querellado Víctor P. Martínez, del ejercicio de la abogacía y notaría, debiendo comunicarse esta resolución en la forma que determina la ley.